

114 S1038 IS: Energy Star Program Integrity Act
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1038IN THE SENATE OF THE UNITED STATESApril 22, 2015Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo clarify that no express or implied warranty is provided by reason of a disclosure relating to
			 voluntary participation in the Energy Star program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Energy Star Program Integrity Act. 2.No warrantySection 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) is amended by adding at the end the following:
			
				(e)No warranty
 (1)In GeneralAny disclosure relating to participation of a product in the Energy Star program shall not create an express or implied warranty or give rise to any private claims or rights of action under Federal or State law relating to the disqualification of that product from Energy Star if—
 (A)the product has been certified by a certification body recognized by the Energy Star program; (B)the Administrator has approved corrective measures, including a determination of whether consumer compensation is appropriate; and
 (C)the responsible party has fully complied with all approved corrective measures. (2)No action by Administrator necessaryNothing in this subsection requires the Administrator to modify any procedure or take any other action..